Citation Nr: 1131612	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  05-17 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to continued receipt of nonservice-connected pension benefits from January 1, 2002, through March 31, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1941 through October 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 administrative decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.

This case was previously before the Board in March 2010.  In its March 2010 decision, the Board found that the Veteran's nonservice-connected pension benefits had been improperly terminated, effective August 1, 2001, based on a finding of excessive income.  The Board remanded the question of entitlement to nonservice-connected pension benefits beyond 2001 for further development.  The record reflects that the Veteran's nonservice-connected pension benefits have been reinstated effective April 1, 2007.  However, the issue of entitlement to nonservice-connected pension benefits from January 1, 2002, through March 31, 2007, remains on appeal.  In adjudicating this final appeal period, the Board has found it necessary to recalculate the amount of the Veteran's benefit entitlement from April 1, 2007, through December 31, 2007.

Finally, the Board notes that the December 2010 supplemental statement of the case erroneously states that the termination of nonservice-connected pension benefits effective August 1, 2001, was proper.  The Board notes that its own March 2010 decision finding that the Veteran's nonservice-connected pension benefits were improperly terminated effective August 1, 2001, is final and controlling in this matter.  38 C.F.R. § 20.1100 (2011).  This supplemental statement of the case is invalid to the extent that it contradicts the Board's March 2010 decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  When considering all relevant income and exclusions, the Veteran's countable income for the year 2002 totals $11,975, which is $541 less than that year's MAPR. 

2.  When considering all relevant income and exclusions, the Veteran's countable income for the year 2003 totals $11,888, which is $804 less than that year's MAPR.  

3.  When considering all relevant income and exclusions, the Veteran's countable income for the year 2004 totals $11,896, which is $1,063 less than that year's MAPR.  

4.  When considering all relevant income and exclusions, the Veteran's countable income for the year 2005 totals $11,985, which is $1,324 less than that year's MAPR.  

5. When considering all relevant income and exclusions, the Veteran's countable income for the year 2006 totals $10,743, which is $3,112 less than that year's MAPR.  

6. When considering all relevant income and exclusions, the Veteran's countable income for the year 2007 totals $12,391, which is $1,922 less than that year's MAPR.

7.  The Veteran was entitled to $8,766 in nonservice-connected pension benefits from January 1, 2002, through December 31, 2007.  

8.  When subtracting the $1,191 that he has already been paid for the period from April 1, 2007, through December 31, 2007, the Veteran is still owed $7,575 for the period from January 1, 2002, through December 31, 2007.



CONCLUSION OF LAW

Entitlement to continued receipt of nonservice-connected pension benefits from January 1, 2002, through March 31, 2007, is warranted.  U.S.C.A. §§ 1521, 5107 (West 2006); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It appears in this case that all available evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that records on file are sufficient to resolve the matter in the Veteran's favor.  Any defect regarding VCAA must be considered harmless given the favorable action taken herein below.

II.  Nonservice-Connected Pension

As noted above, this issue concerns the Veteran's continued entitlement to nonservice-connected pension benefits from January 1, 2002, through March 31, 2007.  The Board will separately evaluate each individual year to determine whether nonservice-connected pension benefits are warranted.

Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2010).  Basic entitlement to such pension exists if, among other things, the veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The Veteran's appeal essentially arises from the Pension Center's determination that his income exceeds the maximum annual disability pension limit.  

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.


A.  Determinations

The below countable income calculations are based on several determinations.

First, the Board has determined that the Veteran and his spouse have received income from the following sources each year: (1) the Veteran's Social Security Administration (SSA) benefits; (2) his spouse's SSA benefits; (3) the Veteran's John Hancock Life Insurance annuity; and (4) his wife's Arkansas Public Employees Retirement System (APERS) pension.

It appears that the Veteran's John Hancock Life Insurance annuity has remained constant, at $1827, during the entire period contemplated by this appeal.  

It appears that the APERS payments received by the Veteran's spouse have been subject to periodic increases.  The Board has resolved reasonable doubt in the Veteran's favor in calculating the APERS payments.  The Board will explain how it arrived at any changes in the APERS benefit amount for any specific year in that particular year's discussion below.

Second, the Board notes that unreimbursed medical expenses in excess of 5 percent of the MAPR are to be excluded from the Veteran's countable income.  The following are the unreimbursed medical expenses that are relevant to this claim: (1) Medicare Part B premiums for the Veteran and his spouse; (2) private health insurance premiums for the Veteran and his spouse; (3) miscellaneous expenses, including for doctors' appointments, medication, and mileage to and from doctors' appointments, for the Veteran and his spouse; and (4) starting in January 2006, Medicare Part D premiums for the Veteran and his spouse.  

The Board notes that the Medicare premiums for the Veteran and his spouse are deducted from their SSA entitlements.  The Board will clearly state in its discussion below whether a particular year's SSA benefit amount was calculated before or after the Medicare premium deduction.

The Board has used the published Medicare premium rates for each year in dispute unless records reflect that the Veteran or his spouse paid a different rate.

The record presents an incomplete picture with respect to the private insurance premium rates that were paid by the Veteran and his spouse in any given year.  The Board has assumed that both the Veteran and his spouse have had private medical insurance for each year on appeal and, when a number is not available for a particular year, has generally assumed no change in private medical insurance premiums from the prior year.  

Miscellaneous medical expenses are not available for all years.  The Board has used the available expenses where given and has estimated recurring unreimbursed medical expenses where appropriate.  

B.  2002

Effective December 1, 2001, the MAPR for a veteran with one dependent was $12,516.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  For calculation purposes, unreimbursed medical expenses in excess of $625, or 5 percent of the MAPR, will be excluded from countable income.

The Board finds that the Veteran's income for 2002 consists of the following: $6,780 in SSA benefits for the Veteran (at a monthly rate of $565); $3,012 in SSA benefits for the Veteran's spouse (at a monthly rate of $251); $1,827 from the Veteran's annuity; and $3287 from his spouse's APERS benefits.  These amounts total $14,906.

The Board calculated the 2002 SSA benefits for the Veteran and his spouse based on the December 2001 deposits listed on a private bank statement.  The Board notes that the SSA benefit calculations for both the Veteran and his wife are based on the benefits they were actually paid following the deduction of their Medicare Part B premiums.  Therefore, it is not necessary to separately deduct Medicare Part B premiums from their countable income for 2002.

The Board arrived at the 2002 APERS benefit total by multiplying the amount of a January 2002 APERS deposit to the Veteran and his wife's bank account by 12 months.  This number is negligibly higher than the $3,213 that was provided by the Veteran but appears to present a more precise calculation basis.  

The Board will next determine the Veteran's unreimbursed medical expenses for the year 2002.  A private bank statement from December 2001 and the beginning of January 2002 reflects that the Veteran and his wife each made monthly private insurance payments to Principal of $103.08, which would total $1,236.96 per person, per year, for a total of $2,473.92.  This record also reflects a $15 payment at the beginning of December 2001 to United American and a $15 payment at the end of the month to Old American Insurance.  This record also reflects that payments totaling $4.33 and $4.50 were made to Central Security in December 2001.  Payments of $8.19 and $8.87 were made that month to TransAmerica. 

The Board notes that the TransAmerica payments were clearly marked on the Veteran's bank statement as life insurance premiums and thus will not be counted toward the Veteran's unreimbursed medical expenses.  However, it is not clear whether the payments to United American, Old American, and Central Security are for medical insurance or life insurance.  The Board will thus resolve reasonable doubt in favor of the Veteran and include an additional $38.83 per month, or $465.96 for the year, in unreimbursed private medical insurance premiums.  Adding this number to the $2,472.92 of Principal health insurance payments produces $2,938.88 in unreimbursed private medical insurance premiums for 2002. 

The Board notes that the Veteran reported private medical insurance costs of $2,330 in 2001 and of $3,120 (at $1,560 each for the Veteran and his wife) in 2003.  The Board observes that the $2,983.88 figure it has arrived at for 2002 is consistent with these numbers.  

The Veteran has also submitted pharmacy records reflecting that he paid $617.33 for prescriptions in 2002.

The Board therefore finds that the Veteran and his spouse incurred the following unreimbursed medical expenses in the year 2002: private medical insurance for the Veteran and his spouse totaling $2,938.88 and prescriptions for the Veteran and his spouse totaling $617.33.  As noted above, the Medicare Part B premiums were already subtracted from the SSA benefit calculations above and need not be accounted for again.  

Adding together the $2,938.88 and $617.33 produces unreimbursed medical expenses totaling $3,556.21.  Subtracting the 5 percent MAPR of $625 and rounding down, the Veteran may exclude $2,931 of unreimbursed medical expenses from his countable income.  

Subtracting the $2,931 of exclusions from income from the calculated income of $14,906, the Board finds that the Veteran's total countable income for purposes of determining entitlement to nonservice-connected pension benefits is $11,975 for the year 2002.  This figure is $541 less than the MAPR of $12,516 for 2002.  Therefore, the Board finds that the Veteran was eligible for nonservice-connected pension benefits in 2002.  

C.  2003

Effective December 1, 2002, the MAPR for a veteran with one dependent was $12,692.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  For calculation purposes, unreimbursed medical expenses in excess of $634, or 5 percent of the MAPR, will be excluded from countable income.

SSA Forms 1099 that were submitted by the Veteran reflects that his benefits for the year 2003 totaled $7,532.40, while those of his spouse totaled $3,716.40.  Again, the Veteran received a John Hancock Retirement annuity totaling $1,827.  The Board will again use the $3,287 figure as the estimate of the APERS pension received by the Veteran's spouse in 2003.  This results in a total income of $16,362.80.

The SSA Forms 1099 also reflect that the Veteran and his spouse each had $704.40 in Medicare Part B premiums deducted from their SSA benefits during 2003, for a total of $1,408.80 in Medicare Part B premiums for 2003.  The Board has calculated the 2003 unreimbursed medical expenses for the Veteran and his spouse at $3,699.31 based on numbers provided by the Veteran on a Medical Expense Report form.  (This figure includes private medical insurance totaling $1,560 for the Veteran and $1,560 for his spouse.)  Adding together the $1,408.80 and $3,699.31 produces unreimbursed medical expenses totaling $5,108.11.  Subtracting the 5 percent MAPR of $634 and rounding down, the Veteran may exclude $4,474 of unreimbursed medical expenses from his countable income.  

Subtracting the $4,474 of exclusions from income from the calculated income of $16,362, the Board finds that the Veteran's total countable income for purposes of determining entitlement to nonservice-connected pension benefits is $11,888 for the year 2003.  This figure is $804 less than the MAPR of $12,692 for 2003.  Therefore, the Board finds that the Veteran was eligible for nonservice-connected pension benefits in 2003.  

D.  2004

Effective December 1, 2003, the MAPR for a veteran with one dependent was $12,959.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  For calculation purposes, unreimbursed medical expenses in excess of $647, or 5 percent of the MAPR, will be excluded from countable income.

SSA Forms 1099 that were submitted by the Veteran reflect that his SSA benefits for the year 2004 totaled $7,687.20, while those of his spouse totaled $3,787.20.  Again, the Veteran received a John Hancock Retirement annuity totaling $1,827.  The Board has calculated the APERS benefits of the Veteran's spouse at $3,588 for 2004.  (This figure is based on the spouse's monthly retirement benefit of $299 that was cited by the Veteran on a December 2004 Financial Status Report.)  This results in a total income of $16,889.40.

The SSA Forms 1099 also reflect that the Veteran had $799.20 in Medicare Part B premiums deducted from his SSA benefits during 2004, while $775.20 in Medicare Part B benefits was deducted from those of his spouse.  This results in a total of $1,574.40 in Medicare Part B premiums for 2004.  The Board has calculated the 2004 unreimbursed medical expenses for drugs and medication for the Veteran and his spouse at $946.50 based on numbers provided by the Veteran on a Medical Expense Report form.  

The Board notes that the Veteran did not report how much he and his spouse paid for private medical insurance in 2004.  The Board will thus use the $1,560 figure per person that was reported on the 2003 Medical Expenses Report, for a total private medical insurance cost of $3,120.  Adding together the $1,574.40, $946.50, and $3,120 produces unreimbursed medical expenses totaling $5,640.90.  Subtracting the 5 percent MAPR of $647 and rounding down, the Veteran may exclude $4,993 of unreimbursed medical expenses from his countable income.  

Subtracting the $4,993 of exclusions from income from the calculated income of $16,889, the Board finds that the Veteran's total countable income for purposes of determining entitlement to nonservice-connected pension benefits is $11,896 for the year 2004.  This figure is $1,063 less than the MAPR of $12,959 for 2004.  Therefore, the Board finds that the Veteran was eligible for nonservice-connected pension benefits in 2004.  

E.  2005

Effective December 1, 2004, the MAPR for a veteran with one dependent was $13,309.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  For calculation purposes, unreimbursed medical expenses in excess of $665, or 5 percent of the MAPR, will be excluded from countable income.

An SSA Inquiry form reflects that the Veteran received monthly SSA benefits of $658.20, for a yearly benefit of $7,898.40.  His spouse's SSA benefits were $325.20 per month, for a yearly total of $3,902.40.  Again, the Veteran received a John Hancock Retirement annuity totaling $1,827.  The Board will again use the $3,588 figure as the estimate of the APERS pension received by the Veteran's spouse in 2005.  This results in a total income of $17,215.80.

Public records reflect that the standard Medicare Part B premium deduction in 2005 was $78.20, while SSA records reflect that the Medicare Part B premium for the Veteran's spouse was $74.20 per month.  For the year, this would result in yearly Medicare Part B premiums $938.40 for the Veteran and $890.40 for his wife, producing total Medicare Part B premiums of $1,828.80 in 2005.   

The Board notes that there are no Medical Expense Reports of record for the year 2005.  The Board has therefore used the 2004 unreimbursed medical expenses of $3,120 for private medical insurance and $946.50 for other medical expenses.  Adding these figures to the $1,828.80 in Medicare Part B premiums produces unreimbursed medical expenses totaling $5,895.30.  Subtracting the 5 percent MAPR of $665 and rounding down, the Veteran may exclude $5,230 of unreimbursed medical expenses from his countable income.  

Subtracting the $5,230 of exclusions from income from the calculated income of $17,215, the Board finds that the Veteran's total countable income for purposes of determining entitlement to nonservice-connected pension benefits is $11,985 for the year 2005.  This figure is $1,324 less than the MAPR of $13,309 for 2005.  Therefore, the Board finds that the Veteran was eligible for nonservice-connected pension benefits in 2005.  

F.  2006

Effective December 1, 2005, the MAPR for a veteran with one dependent was $13,855.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  For calculation purposes, unreimbursed medical expenses in excess of $692, or 5 percent of the MAPR, will be excluded from countable income.

An SSA Inquiry form reflects that the Veteran received monthly SSA benefits of $685.50, for a yearly benefit of $8,226.  His spouse's SSA benefits were $338.50 per month, for a yearly total of $4,062.  Again, the Veteran received a John Hancock Retirement annuity totaling $1827.  The Board will again use the $3588 figure as the estimate of the APERS pension received by the Veteran's spouse in 2006.  This results in a total income of $17,703.

SSA records reflect that the Veteran's Medicare Part B premium deduction in 2006 was $88.50, while SSA records reflect the Medicare Part B premium for the Veteran's spouse was actually $87.50 in 2006.  For the year, this would result in yearly Medicare Part B premiums of $1,062 for the Veteran and of $1,050 for his spouse.  SSA records reflect that, starting in July 2006, the Veteran paid monthly Medicare Part D premiums of $10.30, for a total of $61.80.  SSA records also reflect that the Veteran's spouse paid monthly Medicare Part D premiums of $10.30 effective from January 2006, for a yearly total of $123.60.  These payments result in total Medicare premiums of $2,297.40 in 2006.   

In calculating the Veteran's 2006 private medical insurance premiums, the Board has decided to use the monthly figure of $309.68 that was provided by the Veteran on a May 2007 Medical Expense Report, for a yearly total of $3,716.16.  The Board realizes that this figure may be an overestimate of the Veteran's actual private medical insurance payments in 2006 but finds it the most equitable solution when considering that the 2004 and 2005 private medical insurance estimates were based on the 2003 numbers and were likely lower than what the Veteran actually paid in those years.
 
The Board will again use the 2004 unreimbursed medical expenses of $946.50 for other medical expenses.  This number appears to be in line with miscellaneous unreimbursed medical expenses from prior and subsequent years. 

Added together, the $2,297.40 in Medicare premiums, $3,716.16 in private insurance premiums, and $946.50 in other unreimbursed medical expenses results in unreimbursed medical expenses totaling $6,960.06.  Subtracting the 5 percent MAPR of $692 and rounding down, the Veteran may exclude $6,268 of unreimbursed medical expenses from his countable income.  

Subtracting the $6,960 of exclusions from income from the calculated income of $17,703, the Board finds that the Veteran's total countable income for purposes of determining entitlement to nonservice-connected pension benefits is $10,743 for the year 2006.  This figure is $3,112 less than the MAPR of $13,855 for 2006.  Therefore, the Board finds that the Veteran was eligible for nonservice-connected pension benefits in 2006.  

G.  2007

The Board notes that entitlement to nonservice-connected pension benefits has already been established effective April 1, 2007.  The Board will thus determine if benefits are warranted from January 1, 2007, through March 31, 2007.  To do so, the Board will recalculate the Veteran's countable income for all of 2007.

Effective December 1, 2006, the MAPR for a veteran with one dependent was $14,313.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  For calculation purposes, unreimbursed medical expenses in excess of $715, or 5 percent of the MAPR, will be excluded from countable income.

An SSA Inquiry form reflects that the Veteran received monthly SSA benefits of $707.50, for a yearly benefit of $8,490.  His spouse's SSA benefits were $349.50 per month, for a yearly total of $4,194.  Again, the Veteran received a John Hancock Retirement annuity totaling $1,827.  The Board will use the Veteran's May 2007 estimate that his wife's monthly APERS pension had increased to $317.56.  The Board will apply this rate effective January 1, 2007, for a yearly total of $3,810.72.  This results in a total income of $18,321.72.

SSA records reflect that the Veteran and his spouse each had Medicare Part B premium deductions of $93.50 in 2007, for a total of $2,244 for the year.  SSA records further reflect that the Veteran and his wife each paid a monthly Medicare Part D premium of $13.90, for a total of $333.60.  These payments result in total Medicare premiums of $2,577.60 in 2007.   

In calculating the Veteran's 2006 private medical insurance premiums, the Board has decided to use the monthly figure of $309.68 that was provided by the Veteran on a May 2007 Medical Expense Report, for a yearly total of $3,716.16.  The Board realizes that this figure may be an overestimate of the Veteran's actual private medical insurance payments in 2006 but finds it the most equitable solution when considering that the 2004 and 2005 private medical insurance estimates were based on the 2003 numbers and were likely lower than what the Veteran actually paid in those years.
 
With respect to private medical insurance premiums, the Board will again use the monthly figure of $309.68 that was provided by the Veteran on a May 2007 Medical Expense Report, for a yearly total of $3,716.16.  

The Board will also base its estimate of miscellaneous unreimbursed medical expenses on the Veteran's May 2007 Medical Expense Report.  Based on these figures, the Board estimates that the Veteran spent $255.96 on drugs and medicines and $96 on mileage to and from medical appointments and errands.  Adding these numbers together produces a total of $351.96 in miscellaneous unreimbursed medical expenses for 2007.

Added together, the $2,577.60 in Medicare premiums, $3716.16 in private insurance premiums, and $351.96 in other unreimbursed medical expenses results in unreimbursed medical expenses totaling $6,645.72.  Subtracting the 5 percent MAPR of $715 and rounding down, the Veteran may exclude $5,930 of unreimbursed medical expenses from his countable income.  

Subtracting the $5,930 of exclusions from income from the calculated income of $18,321, the Board finds that the Veteran's total countable income for purposes of determining entitlement to nonservice-connected pension benefits is $12,391 for the year 2007.  This figure is $1,922 less than the MAPR of $14,313 for 2007.  Therefore, the Board finds that the Veteran was eligible for nonservice-connected pension benefits in all of 2007.  

The Board notes that there is a slight discrepancy between the unreimbursed medical expense calculations of the Board and those of the Pension Center.  It appears that this discrepancy is based on the Board's inclusion of the Veteran's Medicare Part D premiums in its final accounting.  The Board believes this inclusion is justified because these premiums were subtracted, along with the Medicare Part B premiums, from the monthly SSA benefits that were actually paid to the Veteran and his spouse.

The Board further notes that it appears the Veteran has already been paid $132 per month from April 2007 through November 2007 and $135 in December 2007 for a total payment of $1,191.  Subtracting this number from the $1,922 that the Board has determined is owed to the Veteran leaves an unpaid balance of $731.

H.  Conclusion

In short, the Veteran is entitled to nonservice-connected pension during the entire period of this appeal.  This period encompasses January 1, 2002, through March 31, 2007.  By virtue of the Board's calculation of the annualized rate from January 1, 2007, this appeal also encompasses the period from April 1, 2007, through, December 31, 2007, for which the Veteran has already received benefits.  Because the Veteran has already received some payment for that period, any benefits that the Board has determined the Veteran is due from April 1, 2007, to the end of that year should be adjusted accordingly.  

To summarize, the Board finds that the Veteran's countable income for the year 2002 is $11,975, which is $541 less than that year's MAPR. 

The Board further finds that the Veteran's countable income for the year 2003 is $11,888, which is $804 less than that year's MAPR.  

The Board further finds that the Veteran's countable income for the year 2004 is $11,896, which is $1,063 less than that year's MAPR.  

The Board further finds that the Veteran's countable income for the year 2005 is $11,985, which is $1,324 less than that year's MAPR.  

The Board further finds that the Veteran's countable income for the year 2006 is $10,743, which is $3,112 less than that year's MAPR.  

The Board further finds that the Veteran's countable income for the year 2007 is $12,391, which is $1,922 less than that year's MAPR. When subtracting the benefits that have already been paid to the Veteran for that year, a net total of $731 is still owed to the Veteran for 2007. 

The above numbers result in unpaid nonservice-connected pension benefits of $8,766 for the period from January 1, 2002, through December 31, 2007.  When subtracting the benefits that were originally paid for April 1, 2007, through December 31, 2007, the Board finds that the Veteran is still owed $7,575 for the period from January 1, 2002, through December 31, 2007.


ORDER

Entitlement to continued receipt of nonservice-connected pension benefits from January 1, 2002, through March 31, 2007, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


